                                                                                 Case 2:19-cv-09864-CAS-E Document 27 Filed 01/24/20 Page 1 of 2 Page ID #:367



                                                                                  1    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                  2    mlangberg@bhfs.com
                                                                                       EMILY L. DYER (State Bar No. 321707)
                                                                                  3    edyer@bhfs.com
                                                                                       2049 Century Park East, Suite 3550
                                                                                  4    Los Angeles, CA 90067
                                                                                       Telephone: 702.464.7098
                                                                                  5    Facsimile: 310.500.4602
                                                                                  6    Attorneys for Defendant
                                                                                       CITY OF BALDWIN PARK
                                                                                  7
                                                                                  8                        UNITED STATES DISTRICT COURT
                                                                                  9         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                 11    BALDWIN PARK FREE SPEECH               Case No. 2:19-cv-09864 CAS-Ex
                                            2049 Century Park East, Suite 3550




                                                                                       COALITION, an unincorporated
                                                                                       association, ROBERT EHLERS, an         Assigned to Honorable Christina A. Snyder
                                                 Los Angeles, CA 90067




                                                                                 12
                                                                                       individual,
                                                                                 13                                           ORDER GRANTING STIPULATION
                                                                                                   Plaintiffs,                FOR:
                                                                                 14
                                                                                       v.                                     1. DEFENDANT TO FILE AMENDED
                                                                                 15                                           OPPOSITION TO MOTION FOR
                                                                                       CITY OF BALDWIN PARK,                  PRELIMINARY INJUNCTION,
                                                                                 16
                                                                                                   Defendant.                 AND
                                                                                 17
                                                                                                                              2. PLAINTIFFS TO HAVE A ONE DAY
                                                                                 18                                           EXTENSION TO JANUARY 29, 2020, TO
                                                                                                                              FILE REPLY BRIEF
                                                                                 19
                                                                                                                              Action Filed:      November 18, 2019
                                                                                 20
                                                                                 21
                                                                                 22         Plaintiffs BALDWIN PARK FREE SPEECH COALITION and ROBERT
                                                                                 23   EHLERS (collectively, "Plaintiffs") and Defendant CITY OF BALDWIN PARK
                                                                                 24   ("Defendant") submitted a Stipulation to the Court to continue the hearing on the
                                                                                 25   Motion for Issuance of a Preliminary Injunction ("Motion") from February 3, 2020
                                                                                 26   to February 10, 2020.
                                                                                 27   ///
                                                                                 28
                                                                                                                                         ORDER GRANTING STIP. FOR AMENDED
                                                                                                                               1         OPPOSITION AND DEADLINE FOR REPLY
                                                                                                                                                 (CASE NO. 2:19-CV-09884 CAS-E)
                                                                                 Case 2:19-cv-09864-CAS-E Document 27 Filed 01/24/20 Page 2 of 2 Page ID #:368



                                                                                  1         IT IS HEREBY ORDERED that:
                                                                                  2         1) Defendant's Amended Opposition to Plaintiffs' Motion for Preliminary
                                                                                  3   Injunction is permitted and will be the operative opposition considered by the
                                                                                  4   Court; and
                                                                                  5         2) Plaintiffs' reply is due by January 29, 2020.
                                                                                  6         IT IS SO ORDERED.
                                                                                  7    Dated: January 24, 2020                Honorable Christina A. Snyder
                                                                                                                              United States District Judge
                                                                                  8
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                 11
                                            2049 Century Park East, Suite 3550




                                                                                 12
                                                 Los Angeles, CA 90067




                                                                                 13
                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28
                                                                                                                                          ORDER GRANTING STIP. FOR AMENDED
                                                                                                                                2        OPPOSITION AND DEADLINE FOR REPLY -
                                                                                                                                                  (CASE NO. 2:19-CV-09884 CAS-E)
